Title: To Alexander Hamilton from James McHenry, 15 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department October 15th. 1799
          
          In my letter to you of the 8. July Ultimo, I informed you that it might be proper as Fonda perhaps would have succeeded to the majority of the Twelfth regiment had the regulation transmitted to you in my letter of the Second of that month been promulged and relative to other circumstances, to give him the promotion, and that I should do so unless you advised otherwise—
          As you have not advised to the contrary, I transmit to you his letter of appointment and request that you would have the same forwarded—Should you have any objection to the matter of the letter you will be pleased to return it—
          I have the honor to be with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton
        